Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 11/20/2020 in which claims 16-39 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 16,18-21 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/067346 A2 (hereinafter W0346).
As to claim 16, W0346 discloses a vehicle (Fig 2, 20), comprising: 
a frame (Fig 2, 20, 26);
a housing (Fig 2, 22, 28) component attached to the frame;
an insert part (Fig 2, 32) on the housing component insertable into a space region of the vehicle, a first energy storage module (Fig 6, 64) and/or a second energy storage module (Fig 6, 50) situated on the insert part; and
a DC/DC converter (Fig 6, 62) electrically connected to an output voltage of at least one of the energy storage modules; wherein:


(b)    the first energy storage module includes a battery and/or an accumulator, and the second energy storage module includes a double layer capacitor and/or an ultracap capacitor (see page 11, line 27 to page 15, line 16).
As to claim 18, W0346 discloses the vehicle according to claim 16, wherein a mode of action of the first energy storage module (Fig 6, 64, energy storage) is different from a mode of action of the second energy storage module (Fig 6, 50, fuel cell, see page 15, lines 7-15).
As to claim 19, W0346 discloses the vehicle according to claim 16, wherein the housing component is trough-shaped (see Fig 2, 28) to guide and/or center the insert part.
As to claim 20, W0346 discloses the vehicle according to claim 19, wherein a depression of the trough extends in an insertion direction (see Fig 2, 28).
As to claim 21, W0346 discloses the vehicle according to claim 16, wherein the trough-shaped housing component is adapted to guide the insert part during insertion of the insert part (see Fig 2, 28).
As to claim 34, W0346 discloses the vehicle according to claim 16, wherein an energy storage device, an accumulator, and/or a battery (see Fig 6, 64), adapted to supply at least a control (see Fig 6, 70) of the vehicle, is provided on the frame of the vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.    Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/067346 A2 (hereinafter W0346) in view of Bourgeais (US 2016/0244008 A1).
As to claim 17, W0346 does not disclose the vehicle according to claim 16, wherein the vehicle is arranged as a logistics vehicle.
However, Bourgeais discloses wherein the vehicle is arranged as a logistics vehicle (see parag [0050]). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the vehicle of W0346 with the logistics vehicle as taught by Bourgeais in order to service for military transportation.
6.    Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/067346 A2 (hereinafter W0346) in view of Leboe et al (hereinafter Leboe) (US 2002/0168556 Al).
As to claim 22, W0346 does not disclose the vehicle according to claim 16, wherein the housing component includes uninterrupted slots and/or slots that are spaced apart from one another at regular intervals in an insertion direction.
However, Leboe discloses wherein the housing component includes uninterrupted slots and/or slots that are spaced apart from one another at regular intervals in an insertion direction (see Fig 4, 34, 36). It would have been obvious to one skilled in the .
7. 	Claims 26-27, 31-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/067346 A2 (hereinafter W0346) in view of Abe et al (hereinafter Abe) (US 2013/0320759 Al).
As to claim 26, W0346 does not disclose the vehicle according to claim 16, wherein the DC/DC converter is electrically connected to an intermediate circuit adapted to supply an inverter that feeds an electric motor.
However, Abe discloses wherein the DC/DC converter is electrically connected to an intermediate circuit adapted to supply an inverter (Fig 1, 52) that feeds an electric motor (Fig 1,53). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the vehicle of W0346 to include the teachings as taught by Abe in order to effectively provide power to the electric motor of the vehicle.
As to claim 27, the combination of W0346 and Abe discloses the vehicle according to claim 16, wherein the electric motor is adapted to drive a wheel of the vehicle (see Fig 1, motor 53 will drive the wheel of the vehicle).
As to claim 31, the combination of W0346 and Abe discloses the vehicle according to claim 16, wherein a secondary winding (Abe, see Fig 1, 33) is provided on an underside of the vehicle, to which energy is transmittable from a primary conductor (Fig 1, 31) installed in a driving surface.
As to claim 32, the combination of W0346 and Abe discloses the vehicle according to claim 31, wherein energy is suppliable from the secondary winding to an intermediate circuit of the vehicle (Abe, see Fig 1, 52).
As to claim 33, the combination of W0346 and Abe discloses the vehicle according to claim 31, wherein energy is suppliable from the secondary winding to an intermediate 
circuit of the vehicle via an AC/DC converter (Abe, see Fig 1, 40).
As to claim 39, the combination of W0346 and Abe discloses the vehicle according to claim 31, wherein a capacity (Abe, see Fig 23, Cp, parag [0111]) is connected to the secondary winding in series and/or parallel, so that a resonant frequency of a resulting oscillating circuit corresponds to a frequency of alternating current impressed into the primary conductor.
Allowable Subject Matter
Claims 23-25, 28-30 and 35-38 are allowed.
Response to Arguments
Applicant's arguments filed on 11/20/2020 have been fully considered but they are not persuasive. The applicant argued that Reid did not disclose “the DC/DC converter 62 was connected to an output voltage of an energy storage 64”. The examiner disagreed with the applicant’s argument. As seen in Figure 7 of Reid, the DC/DC converter 62 is connected to an output voltage of an energy storage 64 through a DC bus 66. Claim 16 did not mention that the converter must directly be connected to an output voltage of an energy storage device. Therefore, Reid’s reference still read on the claim invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        January 12, 2021